DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, in the reply filed on December 22, 2020 is acknowledged.  Claims 1-19 have been cancelled.  Claims 20-34 are newly added.  Claims 20-34 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/655935, filed April 11, 2018.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 20, 26, and 32 recite that the growth broth comprises (20), consists essentially of (26), and consists of (32), “Prebiotic Formula Alpha.”  Prebiotic Formula Alpha is presented in Table 1, Para. 63-64, of the Specification.  However, the components and amounts of each component are unclear.  
Regarding Table 1, while the use of parenthesis around abbreviations following a term is acceptable, the use of parenthesis renders the claims indefinite because it is unclear whether the limitations within the parenthesis following the components: pomegranate, Geranium thunbergii, Phyllanthus muellerianus, and raspberry extract, are part of the claimed invention.  For example, it is unclear if pomegranate or ellagitanin, which is a component found in pomegranate, is intended to be present at 500.00 mg/ser.  
Additionally regarding Table 1, it is unclear what unit “ser” in the unit measure “mg/ser” is intended to encompass.  
Lastly, as indicated in line 1 of Para. 64 of the Specification, the “amounts in Table 1 may be considered approximations.”  As such, it is unclear whether the concentrations as recited in Table 1 are to be considered firm limitations under the term “Prebiotic Formula Alpha” in each claim, or instead if any approximation of each concentration may be utilized. 
For the purposes of examination, Prebiotic Formula Alpha will be interpreted as reciting in the noted claims:
the growth broth comprises (claim 20), consists essentially of (claim 26), and consists of (claim 32) Prebiotic Formula Alpha:
3000.0 mg/ser Galacto-oligosaccharide, 

100.0 mg/ser IgY-immunoglobulin, 
500.0 mg/ser Deoxynojirimycin polysaccharide (DPM), 
50.0 mg/ser Lactoferrin, 
500.0 mg/ser Guggulipids, 
2000.0 mg/ser Sorghum, 
1000.0 mg/ser Pectin, 
1000.0 mg/ser Fructooligosaccharide (FOS), 
1000.0 mg/ser Blueberry powder, 
1000.0 mg/ser Black currant, 
500.0 mg/ser Lions mane mushroom, 
500.0 mg/ser Cordyceps militarus, 
500.0 mg/ser Karaya gum, 
500.0 mg/ser ellagitanin from Pomegranate, 
500.0 mg/ser dehydroellagitanin from Geranium thunbergii, 
500.0 mg/ser of Geraniin and furosin from Phyllanthus muellerianus, and 
500.0 mg/ser gallic ellagic from Raspberry extract.
	
Claims 20, 26, and 32 further recite the limitation "the agar spread plate medium" in line 9-10.  There is insufficient antecedent basis for this limitation in the claims.  As no agar spread plate media is previously recited, it is suggested that this term instead read “an agar spread plate media.”


It is noted that this paragraph recites that the buffer “may be comprised of” the listed components and that “the percentages provided may be considered approximate percentages.”  As such, it is unclear whether all of the components and percentages as recited in in Para. 44 are to be considered firm limitations under the term “Freeze-drying Buffer A” in each claim, or instead if other components and/or any approximation of each percentage may be utilized. 
For the purposes of examination, Freeze-drying Buffer A will be interpreted as reciting in the noted claims:
Freeze-drying Buffer A, comprising:
10% mannitol, 
12.5% sucrose, 
2.5% trehalose, 
1.0% glycerol, 
10% skim milk, 
0.02% cysteine, 
0.01% ascorbic acid, 
0.005% glutathione, 
0.005% uric acid, and 
2.0% charcoal, 
present in deionized water and adjusted to pH 7 with potassium hydroxide.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of copending Application No. 16/886399 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for growing probiotic organisms comprising: selecting a probiotic organism to grow, which is selected from the group consisting of Faecalibacterium prausnitzii, Mycobacterium vaccae, and Lactobacillus farciminis; selecting a growth broth for growing the probiotic organism, wherein the growth broth comprises Prebiotic Formula Alpha; inoculating the growth broth with the probiotic organism; growing the probiotic organism in the growth broth; harvesting the probiotic organism from the growth broth; selecting an agar spread plate for growing the probiotic organism, wherein the agar spread plate media comprises Prebiotic Formula Alpha; inoculating the agar spread plate with the probiotic organism harvested from the growth broth; growing the probiotic organism on the agar spread plate; and harvesting the probiotic organism from the agar spread plate; the method further comprising: freeze-drying the probiotic organism, including using a freeze-drying buffer where the Mycobacterium vaccae and Lactobacillus farciminis; wherein a lyophilization reagent including glucosamine, glutamine, sucrose, mannitol, trehalose, glycerol, inositol, raffinose, inulin, powdered skim milk, activated charcoal, soluble starch, collagen powder, chondroitin sulfate, glucosamine sulfate, guar, acacia, silica, and/or fructooligosaccharide P95, is utilized; and the probiotic organism is further utilized in a nutritional supplement product or topical application product (Present claims 20-24; Reference Application claims 7-12).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

No claims are allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653